PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CHRISTOPHER LACK,                         
                    Plaintiff-Appellee,
                and
SUSAN WILLIS,
                             Plaintiff,
                v.
WAL-MART STORES, INCORPORATED, a             No. 99-2089
company licensed to do business in
West Virginia,
               Defendant-Appellant,
                and
JAMES BRAGG,
                           Defendant.
                                          
2                      LACK v. WAL-MART STORES



CHRISTOPHER LACK,                         
                    Plaintiff-Appellee,
                and
SUSAN WILLIS,
                             Plaintiff,
                 v.
JAMES BRAGG,                                      No. 99-2090
                Defendant-Appellant,
                and
WAL-MART STORES, INCORPORATED, a
company licensed to do business in
West Virginia,
                        Defendant.
                                          
           Appeals from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                          (CA-96-462-5)

                      Argued: September 27, 2000
                      Decided: February 13, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.


Reversed and remanded by published opinion. Judge King wrote the
opinion, in which Judge Williams and Senior Judge Hamilton joined.


                              COUNSEL

ARGUED: Roger Allen Wolfe, JACKSON & KELLY, P.L.L.C.,
Charleston, West Virginia, for Appellants. Sharon M. Iskra, HUNT &
                      LACK v. WAL-MART STORES                         3
LEE, L.C., Charleston, West Virginia, for Appellee. ON BRIEF:
Kelley L. Mount, JACKSON & KELLY, P.L.L.C., Charleston, West
Virginia, for Appellant Wal-Mart; Gene W. Bailey, II, MCNEER,
HIGHLAND, MCMUNN & VARNER, L.C., Clarksburg, West Vir-
ginia, for Appellant Bragg.


                              OPINION

KING, Circuit Judge:

   This suit was initiated in state court by Christopher Lack against
both Wal-Mart, his former employer, and James Bragg, his former
Wal-Mart supervisor. It was premised on Bragg’s lewd and offensive
conduct, which Lack claimed constituted unlawful sexual harassment
under the West Virginia Human Rights Act. Following removal to the
Southern District of West Virginia, a jury found both Bragg and Wal-
Mart (collectively, "the defendants") liable and awarded damages.
The defendants unsuccessfully contested the verdict, filing motions
for judgment as a matter of law or, in the alternative, for a new trial.
Because Lack failed to establish that the offending conduct was based
on his gender, we reverse and remand for judgment to be entered in
favor of the defendants.

                                   I.

                                  A.

   As assistant manager of the Beckley, West Virginia Wal-Mart from
August 1994 to April 1995, James Bragg enjoyed supervisory respon-
sibilities over the store’s sales associates. Lack, who served as a Wal-
Mart sales associate during that period, was under Bragg’s direct
supervision. In April 1996, Lack and a fellow employee, Susan Wil-
lis, brought suit against the defendants, alleging that Bragg’s frequent
lewd remarks and gestures had created a hostile work environment,
in violation of the West Virginia Human Rights Act (the "W. Va.
Act"), W. Va. Code §§ 5-11-1 to -20.1
  1
   Willis settled her dispute with the defendants and her claims were
subsequently dismissed, leaving Lack as the sole plaintiff.
4                       LACK v. WAL-MART STORES
   When Lack initiated this litigation, the viability of same-gender
harassment claims under the W. Va. Act had not been established.
Following removal to federal court on the basis of diversity of citizen-
ship, that state statutory issue was certified to the Supreme Court of
Appeals of West Virginia.2 Consistent with principles articulated by
the Supreme Court of the United States in the context of sexual
harassment suits brought under Title VII, the W. Va. Act’s federal ana-
logue,3 the West Virginia court responded, inter alia, that
"[d]iscrimination based upon same-gender sexual harassment is a rec-
ognized cause of action under the [W. Va. Act.]" Syl. Pt. 1, Willis v.
Wal-Mart Stores, Inc., 504 S.E.2d 648 (W. Va. 1998).

   Lack’s suit thereafter proceeded to trial in federal court, and the
jury returned a verdict in his favor, awarding $80,000 in damages.
Additionally, the district court awarded fees and costs to Lack’s coun-
sel. After their motions for judgment as a matter of law or for a new
trial were rejected, the defendants appealed. We possess jurisdiction
over their appeals under 28 U.S.C. § 1291.

                                     B.

                                     1.

   In his complaint, Lack generally alleged that Bragg made "inappro-
priate and demeaning statements . . . of a sexual nature" and "regu-
larly [told] vulgar jokes in front of plaintiffs and others." J.A. 2. Lack
further stated that when he resisted this behavior, expressing his dis-
taste for Bragg’s antics, Bragg retaliated against him "by consistently
making his work schedule more burdensome and inconvenient."4 Id.
    2
     Specifically, the district court certified the following question: "Does
the [W. Va. Act] recognize a claim of same-gender sexual harassment
and, if so, what are the elements of the claim?"
   3
     Our reference to Title VII relates to the provisions of that Title in the
Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1), concerning unlaw-
ful employment practices.
   4
     Lack’s complaint simply alleged "unlawful discrimination" by Bragg,
individually, and by Wal-Mart, acting through its agents and employees.
The complaint made no distinction between various theories of sexual
harassment available under the W. Va. Act. Ultimately, however, two
theories of sexual harassment emerged — "hostile work environment"
and "retaliation" — and were presented to the jury. See discussion infra
at note 5.
                     LACK v. WAL-MART STORES                         5
Although Wal-Mart was allegedly aware of Bragg’s conduct, Lack
claimed that it "knowingly allowed such harassment to continue, and
ignored the problem" until firing Bragg in April 1995. Id.

                                  2.

   Because we must view the facts in the light most favorable to Lack,
we recite the trial evidence regarding the defendants’ misconduct both
thoroughly and in that light. See Conner v. Schrader-Bridgeport Int’l,
Inc., 227 F.3d 179, 184 (4th Cir. 2000). Specifically, Lack’s evidence,
as presented to the jury, included the following:

    • Bragg informed Lack that the customer service manager
      had asked Lack to report to the personnel office. Lack
      recalls asking Bragg why the manager wanted to see
      him, and being told, "[Y]ou’re probably in trouble for F-
      ing the cashiers." After this remark, Bragg allegedly "just
      laughed and walked away." J.A. 70.

    • Having just arrived for his shift, Lack went to the cloak-
      room to clock in. Bragg was walking by and said to
      Lack, "[C]ome here, Chrissy, I want to talk to you." J.A.
      72. When Lack informed him that he was still off the
      clock, Bragg replied, "[O]h good, I am too" and
      motioned as if he were going to unzip his pants. Id.

    • Once, when Lack was assisting a customer, Bragg
      approached the counter and told him, "I need a small
      bag, and not the one between your legs, please." J.A. 75.

    • When Lack called Bragg over for assistance, e.g., to
      authorize a refund, Bragg allegedly would say, "I’m
      coming" or "I’m coming for you" in a "real sexual" tone.
      J.A. 76.

    • Lack recalled that "any time if you saw [Bragg] coming
      toward you, you could expect something to come out of
      his mouth sexually." J.A. 72-73. He told jokes "contain[-
      ing] the word F-ing" every day. J.A. 73.
6                    LACK v. WAL-MART STORES
    • Bragg was apparently fond of juvenile wordplay. He
      made comments about having "penis butter and jelly
      sandwiches" for lunch, and ended phone conversations
      with the phrase "spank me very much." Id. Similarly, he
      would exclaim "oh my rod" when he saw an attractive
      woman. Lack perceived these expressions to be delivered
      in a "very sexual manner." Id.

    • Bragg would approach customers standing at the cash
      register, "mak[ing] it very clear he was checking them
      out[.]" J.A. 76. According to Lack, if Bragg "liked what
      he saw, he would stand there and act like he was just
      going to grab their behind right there." Id.

    • At the store’s Christmas party, Bragg approached Lack
      while he was standing with some of his co-workers and,
      grabbing his own crotch, said, "[H]ey, Chris, here is your
      Christmas present[.]" J.A. 77. Feeling "humiliated," Lack
      recalled glaring and telling him, "[Y]ou’re stupid." Id.
      Bragg allegedly responded, still in front of everybody,
      "[W]ell, if I’m stupid, you can work on Christmas. And
      you better be here and I mean it." Id.

   Following this last exchange, Bragg allegedly altered the posted
work schedule so that Lack would be on duty on Christmas Day.
Accusing Bragg of retaliation, Lack insisted that his schedule became
more onerous in the ensuing months. Lack stated that he was fre-
quently scheduled to stay late at night and return early the next morn-
ing, and that he was assigned to work weekends more frequently than
before the Christmas incident. According to Lack, such changes were
imputable both to Bragg and to Wal-Mart.

   Several Wal-Mart employees corroborated Lack’s portrayal of
Bragg as a supervisor with an unabashed taste for lewd humor. Bragg
himself admitted to many of the antics described by Lack, but his
account varied in significant respects. Bragg recalled using the
expressions "oh, my rod," "squeeze me," and "spank you very much,"
because he thought they were funny and would garner laughs. He
claimed, though, that he didn’t perceive "squeeze me" or "spank you
very much" as having sexual connotations, testifying that, in any case,
                      LACK v. WAL-MART STORES                           7
he had never used those expressions in Lack’s presence. As to the
more individualized physical gestures, Bragg denied the "small bag"
incident. He also testified that the crotch-grabbing incident never
occurred — indeed, he could not even recall seeing Lack at the
Christmas party.

                                   II.

   We review de novo a district court’s denial of a Rule 50 motion for
judgment as a matter of law. Chaudhry v. Gallerizzo, 174 F.3d 394,
404 (4th Cir. 1999). If, viewing the facts in the light most favorable
to the non-moving party, there is sufficient evidence for a reasonable
jury to have found in Lack’s favor, we are constrained to affirm the
jury verdict. See, e.g., Duke v. Uniroyal, Inc., 928 F.2d 1413, 1417
(4th Cir. 1991). While we "are compelled to accord the utmost respect
to jury verdicts and tread gingerly in reviewing them," Price v. City
of Charlotte, 93 F.3d 1241, 1250 (4th Cir. 1999), we must grant judg-
ment as a matter of law when "there is no legally sufficient evidenti-
ary basis" for the verdict, see Fed. R. Civ. P. 50(a)(1).

                                   III.

                                   A.

   In order to sustain a sexual harassment claim under the W. Va. Act,
based upon a hostile or abusive work environment, the evidence of a
plaintiff must, viewed in the proper light, prove four elements. The
subject conduct must be (1) unwelcome; (2) based on the sex of the
plaintiff; (3) sufficiently severe and pervasive to alter the plaintiff’s
conditions of employment and create an abusive work environment;
and (4) imputable on some factual basis to the employer. Syl. Pt. 2,
Willis, 504 S.E.2d at 649 (citing Syl. Pt. 5, Hanlon v. Chambers, 464
S.E.2d 741 (W. Va. 1995)).

  On appeal, Wal-Mart specifically challenges the sufficiency of
Lack’s evidence with respect to the second and third elements of his
sexual harassment claim.5 Accordingly, there is no issue raised by
  5
   In its charge, the district court submitted to the jury two alternative
theories of sexual harassment, explaining the contours of sexual harass-
ment claims under the W. Va. Act as follows:
8                        LACK v. WAL-MART STORES
Wal-Mart concerning the unwelcome nature of Bragg’s conduct, and
Wal-Mart does not deny that such conduct is imputable to it. Though
Wal-Mart has acknowledged that it fired Bragg for his "offensive

      Unwelcome sexual advances, requests for sexual favors, and
    other verbal or physical conduct of a sexual nature constitute
    sexual harassment when either:
      (1) Such conduct has the purpose or effect of unreasonably
           interfering with an individual’s work performance or cre-
           ating an intimidating, hostile, or offensive working envi-
           ronment; (HOSTILE ENVIRONMENT THEORY)
    or
         (2)   Submission to or rejection of such conduct by an individ-
               ual is used as the basis for employment decisions affect-
               ing such individual. (RETALIATION THEORY)
       To establish his claim, Lack must prove the following four (4)
    elements by a preponderance of the evidence:
    First:        The assailed conduct was unwelcome;
    Second:       It was based on Lack’s gender;
    Third:        It was either (1) sufficiently severe or pervasive to
                  alter Lack’s conditions of employment and create an
                  abusive work environment; or (2) [Lack’s] submis-
                  sion to or rejection of sufficiently severe or pervasive
                  conditions became the basis of an employment deci-
                  sion; and
    Fourth:       The conduct was imputable on some factual basis to
                  the employer, Wal-Mart, that is, it knew or should
                  have known of Bragg’s actions against Plaintiff and
                  the reasonably foreseeable effects of such conduct.
   As the district court crisply noted, Lack’s "retaliation theory" of sexual
harassment generated some confusion among the parties. See J.A. 227,
n.5 ("The Court took great pains both prior to and during trial to clarify
this issue [i.e., the nature of Lack’s retaliation claim], with little help
from the parties[.]"). The confusion lingers on appeal. Neither the com-
plaint nor the jury charge specifically identifies the statutory basis for
Lack’s retaliation theory, but the charge tracks the language in Section
2.2.2 of the West Virginia Human Rights Commission’s regulations
defining sexual harassment. See W. Va. C.S.R. § 77-4-2.2. Essentially,
                       LACK v. WAL-MART STORES                           9
conduct," it insists on appeal that such misconduct was neither
gender-based (second element) nor sufficiently severe and pervasive
(third element) to sustain the jury’s verdict. Because we agree that
Lack failed to prove the required second element of his claim, i.e.,
that the unwelcome conduct was based on Lack’s gender, we con-
clude that Wal-Mart is entitled to judgment as a matter of law.6

                                    B.

   As noted, the viability of same-sex harassment claims under the W.
Va. Act was unresolved when Lack filed his complaint; the issue was
certified to the highest West Virginia court in the context of this suit.
Drawing extensively on the parallel Title VII ruling of the Supreme
Court in Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75
(1998), the Willis court concluded that same-sex harassment claims
are cognizable under the W. Va. Act. Like the Supreme Court in
Oncale, the West Virginia court emphasized the second required ele-
ment, causation — that is, the requirement that the offending conduct
be based on the plaintiff’s gender — taking pains to remind that a
hostile work environment claim is, at its essence, a sex discrimination
claim.

   This emphasis on discrimination as sex-differential treatment reso-
nates throughout both Willis and Oncale. In Oncale, the Supreme
Court distinguished between harassment that is sexual in content, on
the one hand, and harassment that is sexually motivated, on the other:

the theory describes quid pro quo harassment, rather than a "true" retalia-
tion claim under West Virginia law. Cf. Hanlon, 464 S.E.2d at 753
(describing the elements of a retaliatory discharge claim under W. Va.
Code § 5-11-9(7)(C)).
   Ultimately, though, it is immaterial whether Lack’s theory was labeled
as retaliation or quid pro quo harassment. The jury was instructed that,
regardless of which theory it adopted, it was incumbent on Lack to prove
that the unwelcome conduct was based on Lack’s gender.
   6
     Since Lack failed to establish that the offending conduct was based
on his gender, we need not determine whether it was sufficiently "severe
and pervasive" to satisfy the third element of his claim under the W. Va.
Act.
10                     LACK v. WAL-MART STORES
      Title VII does not prohibit all verbal or physical harassment
      in the workplace; it is directed only at "discriminat[ion] . . .
      because of . . . sex." We have never held that workplace
      harassment, even harassment between men and women, is
      automatically discrimination because of sex merely because
      the words used have sexual content or connotations.

523 U.S. at 80. As the Willis court recognized, the causation element
poses an especially formidable obstacle in same-sex harassment
cases. Once again, the West Virginia court looked to Oncale for guid-
ance as to proof of causation:

      [H]arassing conduct need not be motivated by sexual desire
      to support an inference of discrimination on the basis of sex
      . . . . Whatever evidentiary route the plaintiff chooses to fol-
      low, he or she must always prove that the conduct at issue
      was not merely tinged with offensive sexual connotations,
      but actually constituted "discrimina[tion] . . . because of
      sex."

504 S.E.2d at 653 (quoting Oncale, 523 U.S. at 80-81 (emphasis
added)).

   In denying Wal-Mart’s request for judgment as a matter of law, the
district court observed, in a footnote, that it found no merit in Wal-
Mart’s contention that Lack had failed to prove that he was harassed
because of his sex. Yet the evidence presented to the jury with respect
to this element was remarkably weak. Lack identified several remarks
"obviously directed to [him] because he was male" — in particular,
Bragg’s alleged reference to "F-ing the cashiers" and to the "small
bag . . . between [Lack’s] legs." While sex-specific, we must conclude
that such comments simply do not satisfy the W. Va. Act’s causation
element.7

  The causation element must be analyzed in its proper context.
Importantly, the W. Va. Act’s "based on plaintiff’s gender" require-
  7
   The sexual message conveyed by the cashier comment is ambiguous.
Arguably, it reflects a callous and degrading attitude toward the female
cashiers, rather than hostility toward Lack on the basis of his gender.
                      LACK v. WAL-MART STORES                          11
ment — like Title VII’s "because of sex" requirement — corresponds
to the harasser’s hostile and discriminatory conduct. Both Oncale and
Willis clearly instruct that it is not enough that the challenged conduct
be sex-specific. Since a hostile work environment claim is fundamen-
tally a sex discrimination claim, a male plaintiff must establish that
the harasser discriminated against him, i.e., treated him differently or
with greater hostility, because he is a man. The critical issue in this
context is "‘whether members of one sex are exposed to disadvanta-
geous terms or conditions of employment to which members of the
other sex are not exposed.’" Willis, 504 S.E.2d at 652 (quoting Har-
ris, 510 U.S. at 25 (Ginsburg, J., concurring)).

   In his effort to sustain the jury’s verdict, Lack seeks to divorce Wil-
lis’s requirement that the conduct be gender-based from its require-
ments of unwelcomeness and severity. These elements, however,
cannot be analyzed in such an isolated fashion. Lack cannot rely on
the sex-specific nature of the "F-ing the cashiers" or "small bag" com-
ments, without producing plausible evidence that such comments
were animated by Bragg’s hostility to Lack as a man.

   To further support his position, Lack identifies several comments
that he perceived as sexual overtures. He emphasizes the frequency
and sexual tone of Bragg’s "I’m coming, Chrissy" assurances, and
cites Bragg’s crotch-grabbing gestures, as evidence that Bragg har-
bored — indeed pursued — a sexual interest in Lack. While there is
some authority indicating that an earnest sexual solicitation by a
harasser will support an inference that the harassment was because of
the plaintiff’s sex, see, e.g., Tietgen v. Brown’s Westminster Motors,
Inc., 921 F. Supp. 1495, 1502 (E.D. Va. 1996), Bragg’s conduct here
cannot reasonably be construed as an "earnest sexual solicitation."8
Accepting Lack’s testimony as true, Bragg taunted Lack with sexual
gestures, but he neither proposed sex nor initiated it (as by touching
  8
   Facially sexual remarks must be evaluated according to their common
usage — however vulgar the usage may be. See, e.g., Johnson v. Hondo,
Inc., 125 F.3d. 408, 412 (7th Cir. 1997) (noting that when expressions
such as "fuck me" and "kiss my ass" are used by men speaking to other
men, often "their use has no connection whatsoever with the sexual acts
to which they make reference — even when they are accompanied . . .
with a crotch-grabbing gesture").
12                    LACK v. WAL-MART STORES
      9
Lack). Indeed, Lack himself acknowledged that Bragg did not limit
his jokes, lewd behavior, or sexual attention to him individually, or
to men more generally. Bragg’s "oh my rod" comments were appar-
ently provoked by the sight of attractive women; similarly, it was
Lack who described his supervisor’s propensity for "checking out"
attractive women at the checkout counter. Viewed in the light most
favorable to Lack, his evidence is nonetheless insufficient to support
the "earnest sexual solicitation" theory.

   Moreover, Lack fails to come to grips with the fact that female
employees (including his original co-plaintiff Susan Willis) also
lodged similar complaints regarding Bragg’s behavior. This fact
undercuts Lack’s claim to a substantial extent. In its totality, the evi-
dence compels the conclusion that Bragg was just an indiscriminately
vulgar and offensive supervisor, obnoxious to men and women alike.
While the female employees’ complaints do not, as a matter of law,
preclude Lack’s claim, compare Holman v. Indiana, 211 F.3d 399,
402 (7th Cir. 2000) (Title VII does not provide relief against the
"equal opportunity" or "bisexual" harasser who "treat[s] both sexes
the same (albeit badly)"), they do present an imposing obstacle to
proving that the harassment was sex-based. To prevail in such a situa-
tion, a male plaintiff might "offer direct comparative evidence about
how the alleged harasser treated members of both sexes[.]" Oncale,
523 U.S. at 80-81. Lack, however, failed to offer such evidence — or
any other basis for a jury to conclude that Bragg’s conduct was not
just sexually tinged harassment, but was instead harassment because
of sex.

                                  IV.

  In holding same-gender harassment claims cognizable under the
W. Va. Act, the Supreme Court of Appeals of West Virginia not only
adopted the legal rule of Oncale, but also adopted its cautious posture.
  9
    We do not intend to suggest that a sexual advance — or even sexual
attraction — is required under either the W. Va. Act or Title VII. In the
specific context of same-sex harassment claims, Oncale instructs that a
harasser need not be motivated by sexual desire to satisfy the "because
of sex" element. See 523 U.S. at 80. It is simply one evidentiary route
available to a plaintiff seeking to establish same-sex harassment. Id.
                     LACK v. WAL-MART STORES                           13
Indeed, the Willis court concluded its opinion with the compelling
observation:

    The real aim of harassment litigation . . . are those situations
    when "an employee is made the unwilling target of repeated,
    sexually-charged and gender-based remarks, when he is
    threatened with sexual assault, and when he is subjected to
    unwelcome sexual contact."

504 S.E.2d at 654 (quoting Doe v. City of Belleville, 119 F.3d 563,
591-92 (7th Cir. 1997)). In our view, those meritorious situations
envisioned in Willis and Oncale are readily distinguishable from the
vulgar banter and offensive behavior presented in this case.

   Because Lack failed to demonstrate gender-based harassment, the
jury’s verdict cannot be sustained. Accordingly, we reverse and
remand so that judgment may be entered in favor of the defendants.

                                      REVERSED AND REMANDED